NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

                                                No.    16-60028
In re: ANDREW J. REDER,
                                                BAP No. CC-15-1321-FTaKu
             Debtor,
____________________________________

ANDREW REDER                                    MEMORANDUM*

                Appellant,
  v.

PAUL FISHER,

                Appellee.

                     Appeal from the Ninth Circuit Bankruptcy
                                  Appellate Panel
              Faris, Taylor, and Kurtz, Bankruptcy Judges, Presiding

                            Submitted February 12, 2018**
                                Pasadena, California

Before: McKEOWN and WARDLAW, Circuit Judges, and QUIST,*** District
Judge.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Gordon J. Quist, United States District Judge for the
Western District of Michigan, sitting by designation.
        Debtor Andrew Reder appeals from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s order determining that Reder’s

$110,000 debt to Appellee Paul Fisher is nondischargeable pursuant to 11 U.S.C. §

523(a)(2)(A). We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de

novo decisions of the BAP. See Scovis v. Henrichsen (In re Scovis), 249 F.3d 975,

980 (9th Cir. 2001). “Because this court is in as good a position as the BAP to

review the decision of the bankruptcy court, we review the bankruptcy court’s

decision independently.” Gayden v. Nourbakhsh (In re Nourbakhsh), 67 F.3d 798,

800 (9th Cir. 1995) (per curiam).

        After a review of the record and briefing, we affirm for the reasons stated in

the BAP’s well-reasoned and thorough memorandum decision entered on March 8,

2016.

              AFFIRMED.




                                           2